J. S91014/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                   v.                   :
                                        :
DAVID RAY SNYDER,                       :          No. 921 MDA 2016
                                        :
                        Appellant       :


                  Appeal from the PCRA Order, April 29, 2016,
                in the Court of Common Pleas of Clinton County
               Criminal Division at No. CP-18-CR-0000367-2011


BEFORE: FORD ELLIOTT, P.J.E., RANSOM, J. AND STEVENS, P.J.E.*


MEMORANDUM BY FORD ELLIOTT, P.J.E.:            FILED DECEMBER 22, 2016

      David Ray Snyder appeals pro se from the April 29, 2016 order

entered in the Court of Common Pleas of Clinton County which dismissed,

without a hearing, his second petition filed pursuant to the Post Conviction

Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      The PCRA court set forth the procedural history of this case, as

follows:

                  [Appellant] filed a Motion for Post-Conviction
           Collateral Relief on November 17, 2015. This Court
           entered an Order on December 3, 2015 appointing
           [counsel]    to    represent   [appellant], directing
           [counsel] to file an Amended Petition before
           January 31, 2016, directing the Commonwealth to
           file an Answer to the Amended Petition on or before
           February 28, 2016 and scheduling this matter for a
           hearing on May 4, 2016.

* Former Justice specially assigned to the Superior Court.
J. S91014/16



                   [PCRA counsel] requested additional time
            which was granted by this Court to file an amended
            petition and on February 29, [2016], [counsel] filed
            a [Turner/Finley1 no-merit] [l]etter indicating that
            all the [appellant’s] issues were meritless.      The
            Commonwealth filed a Letter with the Court on
            March 31, 2016 requesting the Court to take action
            on [counsel’s Turner/Finley no-merit] [l]etter. By
            Order of Court dated April 5, 2016, this Court gave
            notice to [appellant] that this Court intended to
            dismiss the Motion for Post-Conviction Collateral
            Relief within twenty (20) days.[2]        [Appellant]
            responded by Letter dated April 24, 2016, which this
            Court accepted as timely. Said Letter complained
            that [appellant] was not able to complete research at
            the State Correctional Institution in the year 2015.
            This Court by Order of April 29, 2016, dismissed the
            Motion for Post-Conviction Collateral Relief filed by
            [appellant] on November 17, 2015. [Appellant] filed
            a Notice of Appeal on May 31, 2016 and this Court
            by Order of June 1, 2016 directed [appellant] to file
            a statement of matters complained of on appeal.

                 [Appellant] filed his Statement of Matters
            Complained of on Appeal and indicated the issues
            were [four claims of ineffective assistance of plea
            counsel].

                   [Appellant] had filed a previous [PCRA]
            [p]etition on September 25, 2012, with an Amended
            Petition filed on November 21, 2012. This Court
            issued an opinion and Order on January 15, 2013,
            which the Court would request the Superior Court to
            review. The Superior Court affirmed this Court’s
            Order of January 15, 2013 by Memorandum Opinion
            of December 13, 2013. [See] number 312 MDA
            2013.     It is clear that the issues concerning

1
  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).
2
  The record further reflects that on April 5, 2016, the trial court entered an
order granting PCRA counsel’s motion to withdraw.


                                     -2-
J. S91014/16


               [appellant’s] trial counsel were raised in the first
               [PCRA] proceeding and were addressed by the
               Superior Court [on appeal].

PCRA court opinion, 6/20/16 at 1-2.

         Appellant raises the following issues for our review:

               1.    Whether trial counsel [] was ineffective for not
                     withdrawing [appellant’s] plea?

               2.    Whether trial counsel was ineffective for not
                     objecting to the sentence, which was outside
                     the plea bargain?

               3.    Whether trial counsel was ineffective for failing
                     to file a motion to modify?

               4.    Whether trial counsel was ineffective for failing
                     to file post-trial motions?

               5.    Whether [appellant] filed his petition late[] due
                     to interference by government officials with the
                     presentation of the claim, in violation of the
                     Constitution or laws of this Commonwealth or
                     the Constitution or laws of the United States?

Appellant’s brief at 2 (capitalization omitted).

         All PCRA petitions, including second and subsequent petitions, must be

filed within one year of when a defendant’s judgment of sentence becomes

final.    42 Pa.C.S.A. § 9545(b)(1).       “A judgment becomes final at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of the time for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3).

The Pennsylvania Supreme Court has held that the PCRA’s time restriction is

constitutionally sound. Commonwealth v. Cruz, 852 A.2d 287, 292 (Pa.


                                        -3-
J. S91014/16


2004). In addition, our supreme court has instructed that the timeliness of

a PCRA petition is jurisdictional. If a PCRA petition is untimely, a court lacks

jurisdiction over the petition. Commonwealth v. Callahan, 101 A.3d 118,

120-121 (Pa.Super. 2014) (courts do not have jurisdiction over an untimely

PCRA); see also Commonwealth v. Wharton, 886 A.2d 1120 (Pa. 2005).

       Here, the trial court sentenced appellant on July 16, 2012. Appellant

failed to file a direct appeal to this court, and consequently, appellant’s

judgment of sentence became final on August 15, 2012, 30 days after

imposition of sentence and the time for filing a direct appeal expired. See

42 Pa.C.S.A. § 9545(b)(3); Pa.R.A.P. 903; Commonwealth v. Cintora, 69

A.3d 759, 763 (Pa.Super. 2013).         Therefore, appellant’s petition, filed

November 17, 2015, is facially untimely. As a result, the PCRA court lacked

jurisdiction to review appellant’s petition, unless appellant alleged and

proved one of the statutory exceptions to the time bar, as set forth in

42 Pa.C.S.A. § 9545(b)(1).

       Those three narrow exceptions to the one-year time bar are:        when

the government has interfered with the appellant’s ability to present the

claim, when the appellant has recently discovered facts upon which his PCRA

claim is predicated, or when either the Pennsylvania Supreme Court or the

United States Supreme Court has recognized a new constitutional right and

made     that   right   retroactive.    42   Pa.C.S.A.    §   9545(b)(1)(i-iii);

Commonwealth v. Brandon, 51 A.3d 231, 233-234 (Pa.Super. 2012).



                                       -4-
J. S91014/16


The appellant bears the burden of pleading and proving the applicability of

any exception. 42 Pa.C.S.A. § 9545(b)(1). If an appellant fails to invoke a

valid exception to the PCRA time bar, this court may not review the petition.

See 42 Pa.C.S.A. § 9545(b)(1)(i-iii).

      Here, appellant baldly asserts in the table of contents section of his

brief that he “filed his PCRA petition late due to interference by government

officials with the with the [sic] presentation of the claim in violation of the

constitution or laws of this Commonwealth or the Constitution or laws of the

United States.”    (Appellant’s brief at i, capitalization deleted.)    In the

argument section of his brief, however, appellant entirely fails to carry his

burden of pleading and proving that the government-interference exception

to the time bar applies because (i) he fails to set forth any facts to

demonstrate how the government interfered with his ability to present the

claim; and (ii) he fails to advance any argument whatsoever to support the

application of the government-interference exception. Therefore, the PCRA

court lacked jurisdiction to review appellant’s petition, and we may not

review the petition on appeal.

      Order affirmed.




                                     -5-
J. S91014/16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/22/2016




                          -6-